DISMISSED and Opinion Filed October 21, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01194-CV

                             IN RE HARVEY CATHCART, Relator

                  Original Proceeding from the Criminal District Court No. 4
                                    Dallas County, Texas
                             Trial Court Cause No. F14-76880-K

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       In this original proceeding, relator has filed a petition for writ of mandamus to compel the

trial court to change its ruling on a motion for nunc pro tunc judgment to grant him additional time

credit. We deny relief.

       A petition seeking mandamus relief must contain a certification stating that the relator “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). Relator’s petition

does not contain any type of certification or inmate declaration verifying the truth of the allegations

in the petition. Thus, relator’s certification does not comply with rule 52.3(j). See id.; In re Butler,

270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding).

       Furthermore, to establish a right to mandamus relief, relator must show that the trial court

violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks, 391
S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). As the party seeking relief, the relator
has the burden of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules

52.3 and 52.7 require the relator to provide “a certified or sworn copy” of any order complained

of, any other document showing the matter complained of, and every document that is material to

the relator’s claim for relief that was filed in any underlying proceeding. TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a)(1); Butler, 270 S.W.3d at 758–59.

        Relator has attached a copy of what appears to be a TDC printout to his petition. The

printout is not a certified or sworn copy. There are no certified or sworn copies of the motion

relator allegedly filed, the trial court’s order on the motion, the trial court’s judgment, or any other

documents that would support relator’s claim to additional time credit.

        Without an authenticated petition and a proper record of supporting documentation, relator

cannot establish the trial court has violated a ministerial duty by failing to grant his motion for

nunc pro tunc judgment. We conclude relator is not entitled to mandamus relief. Butler, 270
S.W.3d at 759.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE
191194F.P05




                                                  –2–